DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement – please see attached forms PTO-1449.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ high reflection” in claim 14 is a relative term which renders the claim indefinite. The term “ high reflection” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It is not clear how reflective a layer must be to anticipate the claim limitation.
For examination purposes, any reflective layer shall be considered a “high reflection” layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 11, 12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2017/0131545 to Wall et al. (“US1”), cited in Applicant’s IDS received 09 February 2022. 
Regarding Claim 1, US1 describes a waveguide (see Figs 2-9B) comprising: at least one waveguide substrate (106); at least one grating (112/114 see [0025], [0029]); at least one polarization modifying layer (702); a light source for outputting light (204); an input coupler (112) for directing the light into total internal reflection paths within the waveguide; and an output coupler (116) for extracting light from the waveguide, wherein the interaction of the light with the at least one polarization modifying layer and the at least one grating provides a predefined characteristic of light extracted from the waveguide (see [0068], [00075]).
Regarding Claim 2, US1 the interaction of light with the at least one polarization modifying  layer provides at least one of: a polarization rotation; or a light transmission variation in at least one direction in the plane of the waveguide substrate (see [0068]-[0075]).  
Regarding Claim 3, US1 describes that the predefined characteristic varies across the waveguide (see [0071]).  
Regarding Claim 4, US1 describes the predefined characteristic resulting from the cumulative effect of the interaction of the light with the at least one polarization modifying  layer and the at least one grating along at least one direction of light propagation within the waveguide (see [0068]-[0075]). 
Regarding Claim 5, US1 describes n the predefined characteristic comprising uniform polarization over the angular range of the light (see [0068]-[0075]).  
Regarding Claim 6, US1 describes the at least one polarization modifying layer providing compensation for polarization rotation introduced by the at least one grating along at least one direction of light propagation within the waveguide (see [0069]).  
Regarding Claim 7, US1 describes the at least one polarization modifying birefringence control layer as a liquid crystal and polymer material system (see [0030]).  
Regarding Claim 9, US1 describes the at least one polarization modifying layer aligned by at least one of electrical or magnetic fields or mechanical forces (see [0030], [0075]).
Regarding Claim 11, US1 describes the at least one polarization modifying layer having an anisotropic refractive index (see [0069]-[0070]).  
Regarding Claim 12, US1 describes the at least one polarization modifying layer formed on at least one internal or external optical surface of the waveguide (see Fig 7).
Regarding Claim 14, US1 describes the at least one polarization modifying layer providing a high reflection layer (see Fig 7 and  [0068], [0074]).
Regarding Claim 16, US1 describes the at least one polarization modifying layer providing an environmental isolation layer for the waveguide (see Fig 7 and [0072]).  
Regarding Claim 17, US1 describes the at least one polarization modifying layer having a gradient index structure (see [0070]).
Regarding Claim 18, applicant is claiming the product including the process of stretching a layer of optical material, and therefor are of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964 (Fed. Cir. 1985); and patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  Thus a prior art product which possesses the claimed product characteristics can anticipate or render obvious the claim subject matter regardless of the manner in which it is fabricated.  A rejection based on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the status is eminently fair and acceptable. In re Brown and Saffer, 173 USPQ 685 and 688; In re Pilkington, 162 USPQ 147. As such no weight is given to the process steps recited in Claim 18.
Further regarding Claim 18, US1 describes the at least one polarization modifying layer having  a varied refractive index in the plane of the waveguide substrate (see [0070]).
Further regarding Claim 19, US1 describes the light source providing collimated light (via 208) in angular space (see Fig 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above.
US1 describes that the grating may have differing formats, but is silent as to the exact structure of the grating (see [0019] and [0024]-[0025]). However, the grating structures presently described in Claims 20-25 are well-known in the art. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use such well-known grating structures in forming the gratings of US1. The motivation for doing so would have been to make a simple substitution of one known element for another to obtain predictable results.
Allowable Subject Matter
Claims 8, 10, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 describes at least one polarization modifying layer as a liquid crystal and polymer system aligned using directional ultraviolet radiation.
Claim 10 describes he at least one grating includes a birefringent grating formed in a liquid crystal and polymer system, and wherein the at least one polarization modifying layer influences the alignment of LC directors in the birefringent grating.
Claim 13 describes the at least one polarization modifying layer comprises at least one stack of refractive index layers disposed on at least one optical surface of the waveguide, wherein at least one layer in the stack of refractive index layers has an isotropic refractive index and at least one layer in the stack of refractive index layers has an anisotropic refractive index.
Claim 15 describes the at least one polarization modifying layer providing optical power.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874